internal_revenue_service date cc el gl br2 gl-119860-98 uilc number release date memorandum for pennsylvania district_counsel attn david breen from kathryn a zuba chief branch general litigation subject csed recovery project offers in compromise this responds to your memorandum dated date this document is not to be cited as precedent legend taxpayers years period a date a date b date c date d date e date f date g date h date i date j date k date l date m date n date o date p date r amount a amount b amount c amount d amount e amount f amount g amount h amount i issue sec_1 whether the service may retain the amount_paid by the taxpayers pursuant to a joint offer_in_compromise for income_tax_liability for year and year where the statute_of_limitations for collection of year taxes had expired prior to the submission and acceptance of the offer and the amount of money paid with the offer exceeded the taxpayers’ year tax_liability gl-119860-98 whether the service may retain the amount_paid by the taxpayer husband pursuant to an offer_in_compromise for his separate tax_liability for period a whether the service may retain any refunds otherwise due to the taxpayers for years prior to and including the year in which the two offers in compromise were accepted by the service conclusion sec_1 the service may retain the amount necessary to satisfy the taxpayers’ year tax_liability the remaining amount constitutes a tax overpayment and should be refunded to the taxpayers in accordance with the discussion below the service may retain the full amount accepted under the taxpayer husband’s offer_in_compromise the service may retain any refund otherwise due to the taxpayer husband and apply these amounts to the taxpayer husband’s compromised liability pursuant to the terms of the offer_in_compromise facts we understand the relevant facts to be as follows the taxpayers had outstanding income_tax liabilities for year sec_1 and on date a the taxpayers signed a payroll deduction installment_agreement under which amount a was deducted from the taxpayer husband’s wages and remitted directly to the service by the taxpayer husband’s employer the installment_agreement was approved on date b the taxpayers’ account shows that timely and regular payments were made between june of year and july of year on date c or approximately one year after the taxpayers entered into an installment_agreement the service asked the taxpayers to execute a form_900 tax_collection_waiver extending the statute_of_limitations on collection of year and year tax_liabilities the ten-year statue of limitations on collection of these taxes was due to expire on date f the letter requesting the waiver from the taxpayers provided as follows in order for the installment_agreement to remain in effect it will be necessary for you to sign and date the enclosed form_900 in response the taxpayers executed two waivers the first waiver extended the collection_period for year liability until date g the second waiver extended the subsequent to entering into the installment_agreement the taxpayers incurred additional income_tax liabilities the liability for year was assessed on date d and the liabilities for year sec_12 and were assessed on date e gl-119860-98 statute for collection of year tax_liability until date h according to the service’s records both of these waivers were signed by the taxpayers on date i and accepted by the service on date j the taxpayers refused to sign additional tax collection waivers requested by the service the statute_of_limitations for collection of year and year income_tax_liability expired in july and august of year respectively no payments were applied to these tax_liabilities subsequent to the expiration of the collection_period sometime in year the service terminated the taxpayers installment_agreement and referred the case to the collection_division for collection on date l the revenue_officer assigned to the case requested that notice_of_federal_tax_lien be filed to protect the government’s interest also on the same date the service issued to the taxpayers a final notice of its intent to levy sometime thereafter the service levied on the taxpayers’ wages the service also received approximately amount b in proceeds from a sale of the taxpayers’ former residence in addition to the joint income_tax liabilities the taxpayer husband was also liable to the service for trust fund recovery penalty tfrp while originally the service made assessments for several quarters of year and year most of these assessments were later abated and some of the periods were allowed to expire as of date m the only outstanding liability was for the period a the limitations_period for collection of the extensions of the limitations_period were not posted to the taxpayers account until after the original statutes had expired due to this late posting the service inadvertently released its liens for year and year on date k the service subsequently revoked the erroneous release pursuant to sec_6325 the taxpayers dispute the propriety of this action and claim that the service should be bound by the release because we conclude that the extensions of the statute_of_limitations in question are invalid we also conclude that the service did not have a statutory lien for income_tax liabilities for year and year after date f sec_6322 it is not clear whether the installment_agreement was terminated because the taxpayers failed to pay their taxes for year and year or because the taxpayers refused to sign additional collection waivers gl-119860-98 this liability calculated without regard to the taxpayer husband’s accepted offer_in_compromise is due to expire on date n it is not clear whether the tfrp liability was covered by the taxpayers’ payroll deduction installment_agreement since the termination of the taxpayers’ installment_agreement the taxpayers have submitted several offers in compromise with the exceptions of the two offers which the service ultimately accepted these offers were determined to be unprocessable and were returned to the taxpayers in the meantime the service continued its efforts to collect on the unpaid tax_liabilities the taxpayers submitted their current offers in compromise based on doubt as to collectibility on date p at that time the service’s records showed an outstanding income_tax_liability for year of amount c and for year of amount d the taxpayer husband’s liability for the tfrp for the period a was in amount e the taxpayers offered to pay amount f in compromise of their year and year income_tax liabilities the taxpayer husband offered to pay amount g in compromise of his tfrp for period a the service has determined that the taxpayers’ offers exceeded what the service could reasonably collect from the taxpayers the service accepted both offers on date m on the same date the service deposited the taxpayers’ two checks in the amount f and amount g7 respectively and mailed to the taxpayers two acceptance letters one letter informed the taxpayers of the acceptance of their joint offer the other informed the taxpayer husband of the the original statute_of_limitations for this liability was due to expire on date o however due to an earlier offer_in_compromise the statute was suspended for one year five months and days the taxpayers originally proposed to pay amount h to compromise all of their tax_liabilities both joint and individual because individual and joint liabilities of married taxpayers cannot be compromised on the same offer agreement the taxpayers were asked to submit separate offers for their joint and individual liabilities the present_value of the taxpayers’ future income was determined to be and the net realizable equity in assets was determined not to exceed amount i accordingly the total amount offered exceeded the service’s collection potential the payment in amount f was credited to the taxpayers’ year income_tax_liability no portion of this amount was applied to the taxpayers’ year tax module gl-119860-98 acceptance of his individual offer in all other respects the acceptance letters were identical they explained to the taxpayers their obligations under the offers including the service’s right to retain any refunds or credits otherwise due to the taxpayers for year and prior the case was referred to this office in connection with the collection statute expiration date csed recovery project to consider the validity of the taxpayers’ two offers in compromise and the service’s right to retain the funds paid in connection with these offers in light of the service’s earlier determination that the statute of limitation on collection of one of the liabilities covered by the taxpayers’ joint offer_in_compromise expired prior to the acceptance of that offer by the service law analysis the service is provided a broad authority to compromise any civil or criminal case arising under the internal revenue laws prior to the reference of that case to the department of justice pursuant to sec_7122 a tax_liability may be compromised only if there is either a doubt as to the service’s ability to collect the tax_liability or legal uncertainty as to the amount of the liability sec_301_7122-1 a tax may not be compromised if the tax_liability has been established by a valid judgment and there is no doubt as to the ability of the government to collect the amounts owing with respect to such liability id taxpayers’ joint offer_in_compromise the taxpayers submitted a joint offer_in_compromise to compromise their income_tax liabilities for year and year the service should not have compromised year tax_liability because at the time the taxpayers’ joint offer was submitted the statute_of_limitations for collection of year liability had expired thus the liability was no longer enforceable and should not have been compromised likewise the taxpayers’ liability for year should not be compromised by the service because there was no basis for the compromise the taxpayers offer cited doubt as to collectibility as the reason for the compromise however no doubt as to collectibility existed at the time the offer prior to the acceptance of the taxpayers’ joint offer_in_compromise the service had pursuant to counsel’s earlier advice the service has determined on date r that the waivers obtained with respect to year and year are invalid and that any payments applied to these tax_liabilities after date f are statutory overpayments subject_to offset or refund pursuant to sec_6401 sec_6402 and sec_6511 before the service was able to take appropriate steps to correct the taxpayers’ account however another function within the service processed and accepted the taxpayers’ two offers gl-119860-98 determined that the statutes of limitations with respect to year and year were improperly extended the statute of limitation for collection of the liabilities with respect to both of these years had expired on date f under sec_6401 of the internal_revenue_code any payment of internal revenue tax whether voluntary or involuntary collected after the expiration of the collection_period is an overpayment_of_tax sec_6401 tax overpayments may be credited to other outstanding federal tax_liabilities subject_to the restrictions set forth in sec_6402 and sec_6511 in the case at hand several payments made by the taxpayers pursuant to their installment_agreement were applied to year and year after the expiration of the collection statute subject_to the restrictions set forth in sec_6511 these payments may be offset against the taxpayers’ year liability while we do not know the exact amount available for offset we know that this amount is more than sufficient to extinguish the taxpayers’ joint liability for year thus at the time the taxpayers’ joint offer_in_compromise was evaluated by the service there was not doubt as to the service’s ability to collect the year liability and no basis upon which the taxpayers’ compromise could be accepted because the service should not have accepted the taxpayers’ joint offer_in_compromise the service may not retain the full amount_paid by the taxpayers with the offer the portion of the payment which exceeds the taxpayers’ year tax_liability is an overpayment_of_tax which should be refunded to the taxpayers and or offset to the taxpayer husband’s tfrp liability in accordance with the discussion below in addition the service should reverse all transaction codes relating to the taxpayers’ joint offer_in_compromise including any suspensions of the statute_of_limitations on collection agreed upon in conjunction with the offer taxpayer husband’s individual offer_in_compromise the individual and joint tax_liabilities of married taxpayers cannot be compromised on the same offer agreement if both spouses wish to compromise all of their liabilities separate agreements must be secured each of these agreements will constitute a separate offer_in_compromise each agreement must by fully sustainable on its own merits inability of the service to accept one of the offers thus does not impact the service’s ability to accept the other sec_6511 limits the amount which can be refunded to the taxpayer or credited against other liability to taxes paid in the two years immediately proceeding the date the taxpayer’s claim for a refund is filed or if no claim is filed the date the refund is allowed in this case the taxpayers did not file a claim_for_refund gl-119860-98 in the instant case the taxpayer husband offered to pay amount g to compromise his personal liability for period a based on doubt as to collectibility the service’s financial analysis disclosed that the maximum amount the service can expect to collect from the taxpayers jointly is approximately amount i in july of year the total balance owed by the taxpayer husband for the period a was in amount e thus even if the entire amount i were property of the taxpayer husband this amount would not sufficient to fully satisfy the taxpayer husband’s tfrp liability the tfrp therefore was susceptible to compromise based on doubt as to collectibility the offer was properly accepted by the service and the service has a right to retain the amount g payment made by the taxpayer husband’s pursuant to his offer_in_compromise moreover under the terms of the offer_in_compromise the service has the right to retain any refund due to the taxpayer husband for any_tax periods extending through the calendar_year in which the offer was accepted by the service see form_656 item g it is well established that couples filing a joint_return have a separate_property interest in the resulting overpayment see eg 397_fsupp_342 e d pa 673_f2d_366 cl_ct cert denie459_us_906 michaelson v commissioner t c memo thus a joint overpayment_of_tax is allocated to each spouse according to the contribution made by each 757_f2d_1157 11th cir oman v commissioner t c memo if all of the payments which respect to a joint tax_liability are made only by one spouse the refund of overpayment_of_tax with respect to that liability belongs to that spouse alone and the other spouse is not entitled to any portion of such refund revrul_74_611 c b as amplified by revrul_85_70 1985_1_cb_361 also revrul_80_7 1980_1_cb_296 as amplified by revrul_85_70 1985_1_cb_361 the taxpayers’ overpaid their taxes for year sec_1 and the service should determine what amount of the tax overpayment with respect to each year belongs to the taxpayer husband and which portion belongs to the wife the amount of the overpayment which is properly allocable to the taxpayer husband may then be offset against the taxpayer husband’s compromised tfrp to the extent the taxpayer husband’s share of the tax overpayment exceeds his compromised liability the difference should be refunded to the taxpayer husband in accordance with sec_6511 and the applicable refund procedures the portion of the overpayments for year year and year which is properly attributable to the wife should be refunded to her separately hazards and other considerations as noted above it is not clear whether the service terminated the taxpayers’ installment_agreement because the taxpayers had failed to pay their year and year income_tax liabilities in which case termination would have been proper or because the taxpayers refused to execute waivers of the collection_period with respect to the year and year joint income taxes in which case termination would not have been proper gl-119860-98 from the documents submitted to us in connection with this case we were able to determine that the taxpayers’ installment_agreement was terminated sometime in year however the files do not contain any correspondence advising the taxpayers of the termination and their appeal rights while the computer_program designed to monitor the taxpayers’ compliance with the installment_agreement should have identified the taxpayers’ installment_agreement as being in default once the new liabilities for year and year were assessed on date e we do not know whether the taxpayers were notified of this default the revenue officer’s notes indicate that the installment_agreement was terminated because the taxpayers refused to execute additional tax collection waivers however we have no correspondence to discern whether the taxpayers were asked for these additional waivers while in compliance with their installment_agreement or whether they were asked for these waivers as a condition of entering into a new installment_agreement after they defaulted on the earlier installment_agreement we recommend that you look into this matter and determine the reason for the termination of the taxpayers’ installment_agreement and whether or not the taxpayers are entitled to receive additional_amounts from the service pursuant to sec_6343 as always we hope the advice provided herein is helpful in resolving this matter if you have any questions or concerns please contact the attorney assigned to this matter cc assistant regional_counsel gl northeast region new jersey district_counsel attn william lyons
